DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to application filed on 06/22/2020.
Currently claims 1-20 are pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2020 and 06/21/2021 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4 and 20 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 4, the instant claim recites, “the display device of claim 1, further comprising a scan line and a light emission control line electrically connected to the plurality of pixels, wherein the plurality of lines further comprises at least one of the scan line and 37LO-201905-396-1-USODP-59446-USYPL2372USthe light emission control line” is ambiguous. In the first part of the limitation, it seems to require both “a scan line” and “a light emission control line”. However, in the second part, it seems to require only one of them, i.e., “at least one of the scan line and 37LO-201905-396-1-USODP-59446-USYPL2372USthe light emission control line”. This creates confusion about the requirements of the claim. If both the scan and 37LO-201905-396-1-USODP-59446-USYPL2372USthe light emission control lines exist in the display device and connected to the pixels, then the “plurality of lines” must include the scan and 37LO-201905-396-1-USODP-59446-USYPL2372USthe light emission control lines. Clarification and/or correction are/is required. A review of the specification does not reveal sufficient explanation to define the metes and bounds of the claim. For the purpose of examination, the examiner used broadest reasonable interpretation, i.e., “at least one of the scan line and 37LO-201905-396-1-USODP-59446-USYPL2372USthe light emission control line”.
Regarding claim 20, the instant claim recites, “the display device of claim 14, further comprising a scan line and a light emission control line electrically connected to the plurality of pixels, wherein the plurality of lines further comprises at least one of the scan line and 37LO-201905-396-1-USODP-59446-USYPL2372USthe light emission control line” is ambiguous. In the first part of the limitation, it seems to require both “a scan line” and “a light emission control line”. However, in the second part, it seems to require only one of them, i.e., “at least one of the scan line and 37LO-201905-396-1-USODP-59446-USYPL2372USthe light emission control line”. This creates confusion about the requirements of the claim. If both the scan and 37LO-201905-396-1-USODP-59446-USYPL2372USthe light emission control lines exist in the display device and connected to the pixels, then the “plurality of lines” must include the scan and 37LO-201905-396-1-USODP-59446-USYPL2372USthe light emission control lines. Clarification and/or correction are/is required. A review of the specification does not reveal sufficient explanation to define the metes and bounds of the claim. For the purpose of examination, the examiner used broadest reasonable interpretation, i.e., “at least one of the scan line and 37LO-201905-396-1-USODP-59446-USYPL2372USthe light emission control line”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2019/0043452 A1 (Silvanto).
Regarding claim 1, Silvanto discloses, a display device comprising: a substrate (36; Fig. 6; [0032]) comprising: 
a display area (as annotated on Fig. 6; [0032]) including a plurality of pixels comprising: a first pixel (122, pixels to the left of non-display area in first row) and a second pixel (122, pixels to the right of non-display area in first row) arranged along a first row (as annotated on Fig. 6) (Fig. 6; [0032] – [0043]), and 
a third pixel (122, pixels to the left of non-display area in second row) and a fourth pixel (122, pixels to the right of non-display area in second row) arranged along a second row parallel to the first row (as annotated on Fig. 6) (Fig. 6; [0032] – [0043]); 

    PNG
    media_image1.png
    606
    593
    media_image1.png
    Greyscale

a first non-display area (134 and as annotated on Fig. 6; [0041]) within the display area and at which light is transmittable to and from the substrate (36) (Fig. 6; [0041]); 
Note: Silvanto teaches in para. [0041] that component 136 may be a sensor, a light detecting device, an output device, a button, a fingerprint reader, an image sensor, or other suitable device. Thus, it is obvious that light is transmittable to and from the substrate through this component.
a first column (as annotated on Fig. 8; [0044]) defined perpendicular to the first row (Fig. 8; [0044]); and 
a second column (as annotated on Fig. 8; [0044]) defined parallel to the first column and spaced apart from the first column, wherein the first column and the second column each pass through the first non-display area (as annotated on Fig. 8; [0044]) (Fig. 8; [0044]; Figs. 6-8 belong to the same embodiment); and 

    PNG
    media_image2.png
    575
    567
    media_image2.png
    Greyscale

a plurality of lines (as annotated on Fig. 8; [0044]) on the substrate and comprising: 
a first line (L1; as annotated on Fig. 8) extending along the first row and electrically connected to the first pixel (122 in Line L1; Fig. 8; [0044]), 
a second line (L2; as annotated on Fig. 8) extending along the first row and electrically connected to the second pixel (122 in Line L2; Fig. 8; [0044]), 
a first disconnection point (disconnection between lines L1 and L2, as annotated on Fig. 8; [0044]) at which the first line (L1) and the second line (L2) are spaced apart from each other along the first row (Fig. 8; [0044]), 
a third line (L3) extending along the second row and electrically connected to the third pixel (122 in Line L3; Fig. 8; [0044]), 
a fourth line (L4) extending along the second row and electrically connected to the fourth pixel (122 in Line L4; Fig. 8; [0044]), and 
a second disconnection point (disconnection between lines L3 and L4, as annotated on Fig. 8; [0044]) at which the third line (L3) and the fourth line (L4) are spaced apart from each other along the second row, 
wherein the first disconnection point (disconnection between lines L1 and L2) corresponds to the first column (as annotated on Fig. 8; [0044]) and 32LO-201905-396-1-USODP-59446-USYPL2372USthe second disconnection point (disconnection between lines L3 and L4) corresponds to the second column (as annotated on Fig. 8; [0044]).  
	Note: Both first and second column correspond to disconnection points. Thus, Silvanto teaches the limitation.

Regarding claim 2, Silvanto discloses, the display device of claim 1, further comprising a first scan driving circuit (120, left; Fig. 6; [0034]) and a second scan driving circuit (120, right; Fig. 6; [0034]) facing each other with the display area (AA) therebetween, wherein the first line (L1) and the third line (L3) each extend from the first scan driving circuit (120, left) (Figs. 6 and 8; [0034], [0044]) and the second line (L2) and the fourth line (L4) each extend from the second scan driving circuit (120, right) (Figs. 6 and 8; [0034], [0044]).  

    PNG
    media_image1.png
    606
    593
    media_image1.png
    Greyscale

Regarding claim 3, Silvanto discloses, the display device of claim 2, wherein the substrate further comprises a second non-display area (IA; Fig. 6; [0040]) outside of the display area (AA), and the first scan driving circuit (120, left) and the second scan driving circuit (120, right) are in the second non-display area (IA) (Fig. 6; [0040]).  
Regarding claim 4, Silvanto discloses, the display device of claim 1, further comprising a scan line and a light emission control line (G; Fig. 6; [0032]; Silvanto teaches one or more control signals over control signal paths such as horizontal control lines G, sometimes referred to as gate lines, scan lines, emission control lines, etc) electrically connected to the plurality of pixels (122), wherein the plurality of lines further comprises at least one of the scan line and the light emission control line (Fig. 6; [0032]).  
Note: The examiner notes that as per teaching of Silvanto in para. [0032], there can be one or more control signals over control signal paths G, sometimes referred to as gate lines, scan lines, emission control lines. Thus, it can be concurred that there will be both gate/scan lines and emission control lines.

Regarding claim 12, Silvanto discloses, the display device of claim 1, wherein along the first row, the first pixel (122, pixels to the left of non-display area in first row) and the second pixel (122, pixels to the right of non-display area in first row) face each other with the first disconnection point (top, as annotated on Fig. 8) therebetween, and along the second row, the third pixel (122, pixels to the left of non-display area in second row) and the fourth pixel (122, pixels to the right of non-display area in second row) face each other with the second disconnection (bottom, as annotated on Fig. 8) point therebetween (Fig. 8; [0032] – [0043]).  

    PNG
    media_image2.png
    575
    567
    media_image2.png
    Greyscale


Claims 14, 16-17 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2019/0043452 A1 (Silvanto).
Regarding claim 14, Silvanto discloses, a display device comprising: a substrate (36; Fig. 6; [0032]) comprising: 
a display area (as annotated on Fig. 6; [0032]) including a plurality of pixels (122) (Fig. 6; [0032] – [0043]); and 

    PNG
    media_image1.png
    606
    593
    media_image1.png
    Greyscale

a first non-display area (134 and as annotated on Fig. 6; [0041]) within the display area and at which light is transmittable to and from the substrate (36) (Fig. 6; [0041]); 
Note: Silvanto teaches in para. [0041] that component 136 may be a sensor, a light detecting device, an output device, a button, a fingerprint reader, an image sensor, or other suitable device. Thus, it is obvious that light is transmittable to and from the substrate through this component.
a plurality of lines (lines L1-L4; Fig. 8) on the substrate (36) and electrically connected to the plurality of pixels (122) (Fig. 6; [0032] – [0044]), 
wherein within the display area (AA), 
the plurality of lines (L1/L2 and L3/L4; Fig. 8) are extended along a first direction (horizontal) and parallel to each other, and 
are arranged adjacent to each other along the first direction (horizontal) and along a second direction (vertical) crossing the first direction (horizontal) (L1 and L2, L3 and L4 are arranged adjacent to each other; L1/L2 and L3/L4 are arranged along the vertical direction; Fig. 8; [0032] – [0044]); and 

    PNG
    media_image2.png
    575
    567
    media_image2.png
    Greyscale

the plurality of lines (L1 and L2, L3 and L4; Fig. 8) which are adjacent to each other along the first direction (horizontal), 
are spaced apart from each other to define disconnection points (as annotated on Fig. 8; [0044]), and 
each of the disconnection points corresponds to the first non-display area (as annotated on Fig. 8), along the second direction (vertical) (Fig. 8; [0044]).  

Regarding claim 16, Silvanto discloses, the display device of claim 14, further comprising a first scan driving circuit (120, left; Fig. 6; [0034]) and a second scan driving circuit (120, right; Fig. 6; [0034]) facing each other with the display area (AA) therebetween, 

    PNG
    media_image1.png
    606
    593
    media_image1.png
    Greyscale

wherein the plurality of lines (lines L1, L2, L3, L4, …) which are adjacent to each other along the first direction (horizontal) comprises: 
first lines (L1, L3, …) each extended from the first scan driving circuit (120, left) (Figs. 6 and 8; [0034], [0044]), and 
second lines (L2, L4, …) each extended toward a respective first line (L1, L3, …), from the second scan driving circuit (120, right) (Figs. 6 and 8; [0034], [0044]), 36 LO-201905-396-1-USO DP-59446-US
YPL2372USwherein the first lines (L1, L3, …) are respectively spaced apart from the second lines (L2, L4, …) to define the disconnection points (as annotated on Fig. 8; [0044]).  

    PNG
    media_image2.png
    575
    567
    media_image2.png
    Greyscale

Regarding claim 17, Silvanto discloses, the display device of claim 16, wherein the substrate further comprises a second non-display area (IA; Fig. 6; [0040]) outside of the display area (AA), and the first scan driving circuit (120, left) and the second scan driving circuit (120, right) are in the second non-display area (IA) (Fig. 6; [0040]).  

Regarding claim 20, Silvanto discloses, the display device of claim 14, further comprising a scan line and a light emission control line (G; Fig. 6; [0032]; Silvanto teaches one or more control signals over control signal paths such as horizontal control lines G, sometimes referred to as gate lines, scan lines, emission control lines, etc) electrically connected to the plurality of pixels (122), wherein the plurality of lines further comprises at least one of the scan line and the light emission control line (Fig. 6; [0032]).  
Note: The examiner notes that as per teaching of Silvanto in para. [0032], there can be one or more control signals over control signal paths G, sometimes referred to as gate lines, scan lines, emission control lines. Thus, it can be concurred that there will be both gate/scan lines and emission control lines.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0043452 A1 (Silvanto).
Regarding claim 5, Silvanto fails to teach explicitly, the display device of claim 1, wherein within the display area, the plurality of pixels further comprises a fifth pixel and a sixth pixel arranged along a third row parallel to the first row, 
the substrate further comprises a third column defined parallel to and spaced apart from the first column, 
the third column passing through the first non-display area, and 
within the display area, the plurality of lines further comprises: 
a fifth line extending along the third row and electrically connected to the 33LO-201905-396-1-USODP-59446-USYPL2372USfifth pixel, 
a sixth line extending along the third row and electrically connected to the sixth pixel, and 
a third disconnection point at which the fifth line and the sixth line are spaced apart from each other along the third row, 
wherein the third disconnection point corresponds to the third column.  
However, Silvanto teaches in para. [0044] that other arrangements for routing control line signals, data line signals, and power signals may be used to accommodate inward protrusions of inactive area (i.e., active area notches or other recesses) and/or islands of inactive area surrounded by active area (i.e., inactive area formed in isolated openings in the active area). The configurations of FIGS. 6, 7, and 8 are merely illustrative. The examiner notes that depending on the size of the sensor or camera in the inactive area 134, there can be more than two rows and columns covering the inactive area. Then there will be need for fifth and sixth pixels, fifth and sixth lines and third disconnection point, which are mere duplication of the respective elements taught by Silvanto. Therefore, it can be concurred that the limitation, “the display device of claim 1, wherein within the display area, the plurality of pixels further comprises a fifth pixel and a sixth pixel arranged along a third row parallel to the first row, 
the substrate further comprises a third column defined parallel to and spaced apart from the first column, 
the third column passing through the first non-display area, and 

    PNG
    media_image2.png
    575
    567
    media_image2.png
    Greyscale

within the display area, the plurality of lines further comprises: 
a fifth line extending along the third row and electrically connected to the 33LO-201905-396-1-USODP-59446-USYPL2372USfifth pixel, 
a sixth line extending along the third row and electrically connected to the sixth pixel, and 
a third disconnection point at which the fifth line and the sixth line are spaced apart from each other along the third row, 
wherein the third disconnection point corresponds to the third column” is taught by prior art Silvanto. 
	In MPEP 2144.04 (VI) (B), it is stated that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  

Regarding claim 6, Silvanto fails to teach explicitly, the display device of claim 1, wherein within the display area, the plurality of pixels further comprises a seventh pixel and an eighth pixel arranged along a fourth row parallel to the first row, and the seventh pixel and the eighth pixel are spaced apart from each other with the first non-display area therebetween.  
However, Silvanto teaches in para. [0044] that other arrangements for routing control line signals, data line signals, and power signals may be used to accommodate inward protrusions of inactive area (i.e., active area notches or other recesses) and/or islands of inactive area surrounded by active area (i.e., inactive area formed in isolated openings in the active area). The configurations of FIGS. 6, 7, and 8 are merely illustrative. The examiner notes that depending on the size of the sensor or camera in the inactive area 134, there can be more than two rows and columns covering the inactive area. Then there will be need for fifth, sixth, seventh and eighth pixels, fifth and sixth lines and third disconnection point, which are mere duplication of the respective elements taught by Silvanto. Therefore, it can be concurred that the limitation, “wherein within the display area, the plurality of pixels further comprises a seventh pixel and an eighth pixel arranged along a fourth row parallel to the first row, and the seventh pixel and the eighth pixel are spaced apart from each other with the first non-display area therebetween” is taught by prior art Silvanto. 
In MPEP 2144.04 (VI) (B), it is stated that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  

Regarding claim 7, Silvanto fails to teach explicitly, the display device of claim 6, wherein the fourth row passes through the first non-display area.  
However, Silvanto teaches in para. [0044] that other arrangements for routing control line signals, data line signals, and power signals may be used to accommodate inward protrusions of inactive area (i.e., active area notches or other recesses) and/or islands of inactive area surrounded by active area (i.e., inactive area formed in isolated openings in the active area). The configurations of FIGS. 6, 7, and 8 are merely illustrative. The examiner notes that depending on the size of the sensor or camera in the inactive area 134, there can be more than two rows and columns covering the inactive area. Then there will be need for fifth, sixth, seventh and eighth pixels, fifth and sixth lines and third disconnection point, which are mere duplication of the respective elements taught by Silvanto. Therefore, it can be concurred that the limitation, “wherein the fourth row passes through the first non-display area” is taught by prior art Silvanto. 
In MPEP 2144.04 (VI) (B), it is stated that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  

Regarding claim 9, Silvanto fails to teach explicitly, the display device of claim 1, wherein within the display area, along the first row, the first line has a first length and the second line has a second length, and the first length of the first line and the second length of the second line are different from each other.  
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The camera or sensor device in the non-display area 134 of Silvanto can be placed at the middle, right side or left side of the display device and doing so will not change the operation of the device. When the camera or sensor device is placed at right side or left side of display, then the length of first line and length of second line will be different. Therefore, it can be concurred that the limitation, “wherein within the display area, along the first row, the first line has a first length and the second line has a second length, and the first length of the first line and the second length of the second line are different from each other” is taught by prior art Silvanto. 
Furthermore, the applicant has not presented persuasive evidence in Spec. para. [00133] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

    PNG
    media_image2.png
    575
    567
    media_image2.png
    Greyscale


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Silvanto as applied to claim 1 and further in view of US 10,134,826 B2 (Ka).
Regarding claim 8, Silvanto fails to teach explicitly, the display device of claim 1, wherein within the display area, along the first row, the first line has a first length, along the second row, the third line has a third length, and the first length of the first line and the third length of the third line are different from each other.  
However, in analogous art, Ka discloses, the display device of claim 1, wherein within the display area (AA), along the first row (as designated on Fig. 2), the first line (L1) has a first length, along the second row (as designated on Fig. 2), the third line (L3) has a third length, and the first length of the first line (L1) and the third length of the third line (L3) are different from each other (Fig. 2; col. 4, lines 53-65 and col. 5, lines 1-24).  

    PNG
    media_image3.png
    623
    904
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Silvanto and Ka before him/her, to modify the teachings of a display device with broken segments of control signal lines which are equal in length as taught by Silvanto and to include the teachings of a display device with broken segments of control signal lines which are unequal in length as taught by Ka since the length of the broken control signal lines depend on shape of sensor or camera on the display device. If the sensor or camera is rectangular, then they can be of same length at one side and if the sensor or camera is circular shape, then they can be of different length at one side. Absent this important teaching in Silvanto, a person with ordinary skill in the art would be motivated to reach out to Ka while forming a display device of Silvanto. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 10, Silvanto discloses, the display device of claim 1, wherein within the display area (as annotated on Fig. 6; [0032]), 34LO-201905-396-1-USODP-59446-USYPL2372USthe first pixel (122, pixels to the left of non-display area in first row) is provided in plurality comprising a number of first pixels (122) connected to the first line (corresponding to first row), the third pixel (122, pixels to the left of non-display area in second row) is provided in plurality comprising a number of third pixels (122) connected to the third line (corresponding to second row) (Fig. 6; [0032] – [0043]), 

    PNG
    media_image1.png
    606
    593
    media_image1.png
    Greyscale

But Silvanto fails to teach explicitly, the number of first pixels connected to the first line is different from the number of third pixels connected to the third line.  
However, in analogous art, Ka discloses, the first length of the first line (L1) and the third length of the third line (L3) are different from each other (Fig. 2; col. 4, lines 53-65 and col. 5, lines 1-24).  

    PNG
    media_image3.png
    623
    904
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Silvanto and Ka before him/her, to modify the teachings of a display device with broken segments of control signal lines which are equal in length as taught by Silvanto and to include the teachings of a display device with broken segments of control signal lines which are unequal in length as taught by Ka since the length of the broken control signal lines depend on shape of sensor or camera on the display device. If the sensor or camera is rectangular, then they can be of same length at one side and if the sensor or camera is circular shape, then they can be of different length at one side. Absent this important teaching in Silvanto, a person with ordinary skill in the art would be motivated to reach out to Ka while forming a display device of Silvanto. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of Ka regarding different lengths of various lines due to circular shape of camera or sensor devices, the combination of Silvanto and Ka teaches, the number of first pixels connected to the first line is different from the number of third pixels connected to the third line (due the difference in lengths of lines, the number of pixels will be different).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Silvanto as applied to claim 14 and further in view of US 10,134,826 B2 (Ka).
Regarding claim 15, Silvanto fails to teach explicitly, the display device of claim 14, wherein within the display area, the disconnection points are arranged in a zigzag pattern.  
However, in analogous art, Ka discloses, the display device of claim 14, wherein within the display area (AA), the disconnection points (between L1 and L2, or between L3 and 4; Fig. 2) provide unequal separations (Fig. 2; col. 4, lines 53-65 and col. 5, lines 1-24).  



    PNG
    media_image3.png
    623
    904
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Silvanto and Ka before him/her, to modify the teachings of a display device with broken segments of control signal lines which are equal in length as taught by Silvanto and to include the teachings of a display device with broken segments of control signal lines which are unequal in length as taught by Ka since the length of the broken control signal lines depend on shape of sensor or camera on the display device. If the sensor or camera is rectangular, then they can be of same length at one side and if the sensor or camera is circular shape, then they can be of different length at one side. Absent this important teaching in Silvanto, a person with ordinary skill in the art would be motivated to reach out to Ka while forming a display device of Silvanto. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Silvanto and Ka fails to teach explicitly teaches, the disconnection points are arranged in a zigzag pattern.
However, in MPEP 2144.04 (IV) (B), it is stated that Changes in Shape is held to be an obvious matter of design choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the sensor or camera was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The camera or sensor device in the non-display area 134 of Silvanto can be of irregular shapes and doing so will not change the operation of the device. When the camera or sensor device has irregular shape, then the lengths of the lines will be different and can show a zigzag pattern with a particular shape. Therefore, it can be concurred that the limitation, “the disconnection points are arranged in a zigzag pattern” is taught by prior art Ka. 
Furthermore, the applicant has not presented persuasive evidence in Spec. para. [00133] that the claimed zigzag pattern is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific zigzag pattern).  Also, the applicant has not shown that the claimed zigzag pattern produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Regarding claim 18, Silvanto teaches in claim 16, wherein within the display area (AA), the first lines (L1 and L3) are arranged along the second direction (vertical), two first lines which are adjacent to each other along the second direction respectively have lengths taken from the first scan driving circuit (120) to a respective disconnection point (as annotated on Fig. 8) (Figs. 6 and 8; [0034], [0044]),
But Silvanto fails to teach explicitly, the lengths of the two first lines which are adjacent to each other along the second direction, are different from each other.  
However, in analogous art, Ka discloses, the lengths of the two first lines (L1 and L3) which are adjacent to each other along the second direction (vertical), are different from each other (Fig. 2; col. 4, lines 53-65 and col. 5, lines 1-24).  

    PNG
    media_image3.png
    623
    904
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Silvanto and Ka before him/her, to modify the teachings of a display device with broken segments of control signal lines which are equal in length as taught by Silvanto and to include the teachings of a display device with broken segments of control signal lines which are unequal in length as taught by Ka since the length of the broken control signal lines depend on shape of sensor or camera on the display device. If the sensor or camera is rectangular, then they can be of same length at one side and if the sensor or camera is circular shape, then they can be of different length at one side. Absent this important teaching in Silvanto, a person with ordinary skill in the art would be motivated to reach out to Ka while forming a display device of Silvanto. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Allowable Subject Matter
Claims 11, 13 and 19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 11, the closest prior art, US 2019/0043452 A1 (Silvanto), in combination with US 10,134,826 B2 (Ka), fails to disclose, “the display device of claim 1, wherein within the display area, in a top plan view, along the first row, the first line has a first length and a first width which define a first planar area of the first line, along the second row, the third line has a third length and a third width which define a third planar area of the third line, the first length of the first line and the third length of the third line are different from each other, and the first planar area and the third planar area are equal to each other”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 13, the closest prior art, US 2019/0043452 A1 (Silvanto), in combination with US 10,134,826 B2 (Ka), fails to disclose, “the display device of claim 1, wherein each of the plurality of pixels comprises a display element comprising a pixel electrode, an opposite electrode, and a light emission layer which is between the pixel electrode and the opposite electrode, and the opposite electrode comprises a single body corresponding to each of the plurality of pixels within the display area and defines a hole corresponding to the first 35LO-201905-396-1-USODP-59446-USYPL2372USnon-display area”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 19, the closest prior art, US 2019/0043452 A1 (Silvanto), in combination with US 10,134,826 B2 (Ka), fails to disclose, “the display device of claim 16, wherein within the display area, in a top plan view, the first lines are arranged along the second direction, and for two first lines which are adjacent to each other along the second direction, each first line has a first length and a first width which define a first planar area, and first planar areas of the two first lines which are adjacent to each other along the second direction, are equal to each other”, in combination with the additionally claimed features, as are claimed by the Applicant.  


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2021/0408145 A1 (Zhang) - A display panel is disclosed including a first display area, a second display area, and a non-display area. The non-display area and the second display area are disposed adjacent to each other. The first display area surrounds the second display area and the non-display area. The first display area includes at least one first pixel unit and the second display area includes at least one second pixel unit, wherein an area of the at least one second pixel unit is less than an area of the at least one first pixel unit.
2. US 10,756,136 B1 (Ma) – A display panel including a first display area and a second display area adjacent to the first display area is displosed. The second display area is reused as a sensor reservation area. The second display area includes a plurality of light-transmissive areas and a plurality of pixel unit setting areas. A first trace area is disposed between two adjacent pixel unit setting areas in a first direction, a second trace area is disposed between two adjacent pixel unit setting areas in a second direction, and the first direction intersects with the second direction. The display panel further includes a base substrate and a light-blocking layer. The light-blocking layer is electrically connected to a preset voltage terminal.
3. US 2019/0371234 A1 (Matsueda) - A display device is disclosed including a display panel with a plurality of panel pixel lines, and a controller configured to control the display panel. The controller is configured to receive image data for a picture frame, generate luminance data for the display panel from the image data, and modify the luminance data for the display panel by raising luminance values of a red subpixel and a blue subpixel adjacent along a first display line to a green subpixel located at an end of the first display line at outside of the first display line, the first display line being composed of a plurality of panel pixels consecutive in the first direction and assigned luminance values higher than 0.
4. US 10,466,822 B2 (Kim) – An electronic device is disclosed including a display panel, a partial region of the display panel with an active region configured to output light and a cut in a thickness direction of the display panel. The display panel further includes a touch sensor formed on the display panel, a partial region of the touch sensor corresponding to the cut region of the display panel, including a cut in a thickness direction of the touch sensor, and a polarizing plate disposed on the display panel, a partial region of the polarizing plate corresponding to the cut region of the display panel, including a cut in a thickness direction of the polarizing plate, and a cut surface of the display panel, a cut surface of the touch sensor, and a cut surface of the polarizing plate are formed to coincide with each other.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


05/10/2022